UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6244


DARREL R. FISHER,

                     Plaintiff - Appellant,

              v.

SARAH RALSTON; W. EARL BRITT; JEAN ZULA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-ct-03165-FL)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrel R. Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrel R. Fisher seeks to appeal the district court’s order denying relief on his

action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). * We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for the reasons stated by the district court. Fisher v. Ralston, No. 5:18-ct-03165-FL

(E.D.N.C. Jan. 14, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




       *
         Although the new claims raised in the amended complaint were dismissed
without prejudice, the court’s order is final and appealable because Fisher cannot cure the
defects simply by amending the complaint. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 629-30 (4th Cir. 2015).


                                            2